—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered October 22, 1991, convicting defendant, upon his plea of guilty, of attempted second degree murder, and sentencing him to an indeterminate prison term of 6 to 18 years, unanimously affirmed.
Defendant contends that he did not knowingly or voluntarily waive his right to appeal. However, by failing to make any motion to vacate the plea, or indeed to make any objection on the record, he has failed to preserve this issue for appellate review (People v Rodriguez, 180 AD2d 654, 655, lv denied 79 NY2d 1006), and we decline to consider this contention in the interest of justice. Were we to consider this contention, we would find it to be without merit (see, People v Diaz, 189 AD2d 574, 576). Nor do we find the sentence *447imposed excessive (see, People v Colon, 77 AD2d 370). Concur— Milonas, J. P., Ellerin, Asch, Kassal and Rubin, JJ.